DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Claims 1-9, 17, 21, 28, 32, 36, 38 have been examined in this application. Claims 10-16, 18-20, 22-27, 29-31, 33-35, 37, and 39-53 has been cancelled. This communication is a Non-Final Rejection in response to Applicant’s “Remarks” filed on 10/30/2019.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 17, 21, 28, 32, 36 and 38 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shenk (EP 2777674 A1).
Regarding Claim 1, Shenk teaches: A receiving module for a ceiling patient lift (907 – Fig. 9), comprising: a housing (957) defining an internal cavity configured to hold a motor unit (Para 0034); a door hingedly connected to a side face of the housing (see annotated Figure 13.1 below), the door movable between an open position and a closed position (Fig. 10 vs. Fig. 13); a annotated Figure 13.1 from Shenk below); at least one retaining member connected to the slider element and slidably receiving in a side face of the housing (Fig. 2); at least one counter support provided on an upper surface of the housing (housing (Para 0023 - ‘number of fasteners 8 that can be used to secure the strap-lock slider in a load-bearing, fully mated position within the drum body 4’); and at least one ramp member provided in the internal cavity of the housing (Para 0026 - ‘the load bearing axial shaft 56 permits the strap-lock slider 6 to be slidably movable within the slider channel 22 about the length of the safety slot 52’).
Regarding Claim 2, Shenk teaches: A lift system for lifting and transferring a person (907 – Fig. 9), wherein the lift system comprises: a hoist assembly for lifting a person (‘lift straps, sling bars and patient lift slings to lift and transport patients for any number of reasons’ – Para 0002); and a receiving module (957 – Fig. 9) engagable with a track (‘overhead rail system mounted to structural components within the ceiling of a patient room, such that the lift is a moveable’), wherein the receiving module comprises: a housing (957) for removably receiving a portion of the hoist assembly (62 - Fig. 13) such that the hoist assembly is detachably coupled to the housing (Para 0035 – ‘overhead rail system mounted to structural components within the ceiling of a patient room, such that the lift is a moveable’
Regarding Claim 3, Shenk teaches: The lift system of claim 2, wherein, in the open position (64 - Fig. 13), the door engages a portion of the track (see annotated Figure 13.1 below from Shenk), locking the door to the track in the open position (Fig. 13). 

    PNG
    media_image1.png
    474
    622
    media_image1.png
    Greyscale

Annotated Figure 13.1 from Shenk
Regarding Claim 4, Shenk teaches: The lift system of claim 2, wherein the door is configured to be snap fit (Para 0035 – Col 11 Lines 31-35 ‘removable snap-fit panel’) with respect to a portion of the track, thereby locking the door to the track in the open position (Para 0035 - ‘secure the strap-lock slider’ and annotated Figure 13.1 from Shenk above). 
Regarding Claim 5, Shenk teaches: The lift system of claim 2, wherein the door is pivotably hinged to the housing about a pivot point spaced apart from the track (see annotated Figure 13.2 below), and wherein the door further comprises a friction point adjacent to and see annotated Figure 13.2 below).  

    PNG
    media_image2.png
    331
    433
    media_image2.png
    Greyscale

Annotated Figure 13.2 from Shenk
Regarding Claim 6, Shenk teaches: The lift system of claim 2, wherein the door is pivotably hinged (Fig. 13) to the housing about a pivot point spaced apart from the track (see annotated Fig. 13.2 above), and wherein the door further comprises a tongue with a tab at an end thereof adjacent to and offset from the pivot point (see annotated Figure 13.3 below).  

    PNG
    media_image3.png
    308
    489
    media_image3.png
    Greyscale

Annotated/Zoomed in Figure 13.3 from Shenk
Regarding Claim 7, Shenk teaches: The lift system of claim 2, wherein the housing is configured as a housing comprising four side faces, an upper face and a lower face (see annotated Figure 13.1 above), wherein a slot is defined within the lower face for accommodating a portion of the hoist assembly (see annotated Figure 13.1 above). 
Regarding Claim 8, Shenk teaches: The lift system of claim 2, wherein the door is pivotably positioned by a user in the first and second positions by manually rotating the door (Para 0035 - ‘Opening the access door 64’ AND see note below).  
NOTE: An access door could be manual or automatic without modifying the intended use of the lift system.
Regarding Claim 9, Shenk teaches: The lift system of claim 2, wherein the receiving module further comprises a slider element (6/22 – Fig. 2) comprising a retaining member traversing the width of the housing (Fig. 2), wherein the slider element is slidably movable in a vertical direction to allow access to the interior cavity of the housing and to secure the portion of the hoist assembly within the housing (Para 0037 – Col 12 Lines 8-10 ‘the strap-lock slider 6 may be pushed vertically upward such that it is retracted within the drum body 4’).
Regarding Claim 17, Shenk teaches: The lift system of claim 2, wherein the housing has a seat adjoining an edge of the housing opening adjacent to the door (Para 0019 ‘when the strap-lock slider 6 is slidably mated to a fully seated position in the slider channel 22 of the drum body 4’), to secure the portion of the hoist assembly within the housing (Para 0023 – ‘may be employed to secure the strap-lock slider in a load-bearing, fully mated position in the drum body 4’).  
Regarding Claim 21, Shenk teaches: The lift system of claim 2, further comprising a counter support (Para 0023 - ‘fasteners 8’) for adjusting the position of the receiving module so that the receiving module is substantially stable and/or level when the door is open and/or when receiving the portion of the hoist assembly within the housing (Para 0023 - ‘number of fasteners 8 that can be used to secure the strap-lock slider in a load-bearing, fully mated position within the drum body 4’).  
Regarding Claim 28, Shenk teaches: The lift system of claim 2, wherein the door further comprises a tab extending from a side of the door out beyond a side of the housing to facilitate opening and closing of the door (see annotated Figure 13.3 above).  
Regarding Claim 32, Shenk teaches: The lift system of claim 2, wherein the hoist assembly comprises a hoist connector (Para 0033 – ‘split lift drum 2 operably connected to a lift motor’) and a motor unit (Para 0034) extending therefrom.  
Regarding Claim 36, Shenk teaches: The lift system of claim 2, wherein the receiving module is removably attached to the track (Para 0024 - the strap-lock slider is able to be slidably moved within the drum body 4, but cannot be completely removed from the slider channel 22 of the drum body 4 without first removing a safety shaft inserted through both the drum body 4 and the strap-lock slider 6’), and wherein the receiving module comprises a plurality of wheel bearings movable along a length of the track (Para 0026 - ‘the load bearing axial shaft 56 permits the strap-lock slider 6 to be slidably movable within the slider channel 22 about the length of the safety slot 52’). 
Regarding Claim 38, Shenk teaches: The lift system of claim 2, wherein the receiving module and the hoist assembly are electrically connected and ‘The sensing of excessive speed may be done by an electronic sensor and/or programming in the controller circuitry of the lift system’).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473.  The examiner can normally be reached on M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
6/15/2021